Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed June 6, 2022, has been entered in the application. Claims 1-8 and 10-17 are pending, with claim 9 now being canceled.

Claim Rejections - 35 USC § 112
Claims 3, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, line 2, the recitation “a second electric motor” is confusing in view of a second electric motor already being recited in claim 1 (see line 9); in claim 4, lines 1-2, the recitation “a first and a second electric motor” is confusing in view of first and second electric motors being recited in claim 1 (these issues were previously mentioned by the examiner).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miehle et al. (DE 10 2017 214 745, cited by applicant). Miehle et al. teach a drive train which is capable of being used with an electric truck or other electric vehicles, including a transmission (4) with a housing (not separately referenced, surrounding 2c, 3c, 4b, 5, 6c, 7c), including an output shaft (4a) extending in an axial direction across a wall of the housing and capable of powering a further drive shaft, at least one output gear (4b) inside the gearbox housing on the output shaft (4a), at least first and second electric motors (2, 3) with respective drive shafts (2b, 3b) and gears (2c, 3c) connected to the output gear (4b), first and second motors of the motor ‘team’ being arranged on the same longitudinal side of the housing forming a pair of motors, first and second motors being arranged on opposite lateral sides of the housing forming a pair of motors, the motors being coaxial with their respective drive shafts (i.e., A1, A2), the team of motors comprising four electric motors comprising two pairs (additional motor pair: 6, 7), at least one pair of motors being mirror-symmetric with respect to one or more of a plane perpendicular to the axial direction or a plane perpendicular to the lateral direction, the input gears of the motors (2c, 3c, 6c, 7c) being directly coupled to an output gear (4b), the housing characterized by having an axial dimension (e.g., thickness in figure 1) being less than the lateral direction (e.g., left-right in figure 2) or vertical direction (e.g., up-down in figure 2).
The reference to Miehle et al. is discussed above and while teaching a plural motor and gearing arrangement, does not positively illustrate the output connecting to a cardan shaft. To the extent that a cardan shaft is well known as a drive transmission device, and the arrangement of Miehle et al. is intended to use in driving a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output shaft as specifically connecting to a cardan shaft at an end of the output shaft for the well understood purpose of ensuring that the drive force generated by the motors is transmitted to an output driving element such as a wheel, in order to ensure that the vehicle is capable of movement.  
As regards claim 2, the reference to Miehle et al. does not expressly teach the use of torque control, however controlling the torque of a drive motor for a vehicle is notoriously old and well known to provide a control for the output torque of a drive motor to ensure that a desired drive output is achieved (e.g., by controlling drive current), and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motors as being torque controlled so that it is possible to control the drive power for the vehicle. 
As further regards claim 8, and the provision of the operation of the motors with the same torque, Initially the reference to Miehle does not teach that the motors are rated differently, and as such, in order to prevent one overrunning the other, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the motors at the same torque to ensure that one motor does not attempt to over-run the other, and/or so that one motor does not draw a greater current than the other, a running of the motors at the same torque providing an even torque distribution and preventing jamming or un-even force distribution associated with one of the motors operating at a substantially different torque level than the other. 
As further regards claim 13, while Miehle et al. teach the motor gearing being smaller than the output gearing (4b), by an undisclosed ratio, the reference does not specifically teach the ratio being “approximately 10”. It is well understood to provide a speed step-down gearing for commonly used electric motors so as to allow the use of the motor in a beneficial torque-speed region, and it is also well held to be within the skill of the ordinary practitioner to adjust a parameter which is already taught in general terms for the purpose of optimization. Miehle et al. already teach a step-down gearing, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the step-down ratio as being “approximately 10” for the purpose of allowing a motor with a most-efficient speed-torque curve that is associated with a higher rotational speed to be used in driving the vehicle.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miehle et al. in view of Falk et al. (US 2,038,509). The reference to Miehle et al. is discussed above, and while teaching an output gear, does not specifically teach that the gear includes a disc shaped gear body and at least one ring gear detachably connected, and/or “wherein a first and a second gear ring” are provided back-to-back, the gear body and output shaft being integrally formed. Falk et al. teach that it is long- known to provide a gear wheel as including a disc shaped body (14, 15) integrated with a shaft (22) once constructed or formed by a construction or assembly process, the gearing including first and second gear rings (10) arranged back-to-back. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output gear taught by Miehle et al. as constituting a disc shaped gear body and at least one ring gear detachably connected, and/or “wherein a first and a second gear ring” are provided back-to-back, the gear body and output shaft being integrally formed as disclosed by Falk et al. for the purpose of providing a structure where the gear ring can be replaced if needed (e.g., due to wear) resulting in a structure which is of high strength and rigidity, while being comparatively light in weight and capable of being accurately balanced, resulting in an improved drive train.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miehle et al. in view of Lutz (US 5,679,087). The reference to Miehle et al., while teaching a gear box (e.g., the housing portion of element 4) of generally symmetric design and shape, does not specifically teach that it is made from a front and rear part which are substantially identical and interconnected along a separation plane perpendicular to the axial direction, with one of the front or rear parts extending perpendicular to the axial direction and including a cooling means in the housing wall. Lutz teaches that in providing a housing for a drive system that it is well known to provide the housing as being made from two substantially identical components (1) connected to one another along a separation plane (border between two elements 1) which is approximately centered along a central axis, and which plane is essentially perpendicular to the axial direction (e.g., axis 8), at least one wall including a cooling means connection (27). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the housing as initially taught by Miehle et al. as being made from two essentially identical halves which separate along a parting plane perpendicular to the axial direction, at least one wall including a cooling means, as taught by Lutz, for the purpose of (a) allowing the housing to be assembled or disassembled in order to gain access to the interior (e.g., for assembling and/or subsequent maintenance) and/or (b) allowing the use of substantially the same components for both halves, reducing manufacturing and stocking costs. 
As further regards claim 15, while the reference to Miehle et al. does not specify a mounting flange for each motor, it is very well understood that a mounting structure would be necessary to attach the motor, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a motor mounting flange on the housing parts carrying motors in order to actually allow the motors to be positively attached, without which attachment, the motors would not be securely connected to drive the gearing.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Pasquini et al. (“Pasquini”) cannot meet the limitations of claim 1 as amended, and the examiner agrees. The rejections based on the Pasquini reference are withdrawn in view of applicant’s amendment. Note the reference to Miele which remains applicable to the claims, to the extent that the limitation added by applicant is covered by the reference to Miehle et al. (“Miehle”). Applicant asserts that Miehle proposes an intermediate gear “11”. No gear 11 appears to be illustrated as interposed between the motor gears and the output gear in Miehle, rather gearing elements such as 2c and 3c are directly coupled to output gear 4b. Applicant may have intended to refer to coupling 5, but element[s] 5 as illustrated in Miehle are not freewheel gears nor are they another form of intermediate gearing, but rather are couplers which connect the motor gears onto their respective motor shafts.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616